*214OPINION
DONOFRIO, Judge.
Appellant, Barry Daniel Decker, was residing in Room 33 at the Pine Hotel in Flagstaff, Arizona, on January 19, 1976. Police officer Sewell responded to a report of a prowler at the hotel at approximately 7:30 p. m. that evening and entered the building in furtherance of his investigation. During his search Officer Sewell detected the strong odor of burned marijuana emanating from Room 33. Sewell knocked several times and finally a voice from within inquired as to whom was present to which Sewell replied “police officer.” When two minutes passed without the door being opened Sewell again knocked on the door and said, “police officer. Open the door or I’ll break it in.” Sewell heard movement within and another minute or two passed without the door being opened. Sewell then kicked in the door and saw appellant standing near a window and a baggie of marijuana lying at his feet.
Appellant was charged with possession of marijuana in violation of A.R.S. § 36-1002.-05. Following the Superior Court’s refusal to suppress the marijuana, Decker waived a jury trial and the issue of guilt was submitted to the trial judge on the basis of the then existing record. Decker was found guilty of misdemeanor possession of marijuana, fined and placed on probation. This appeal followed.
In this appeal we are called on to decide whether under the circumstances then known to him, the policeman’s warrantless and forcible entry into the hotel room violated Decker’s state and federal constitutional rights thereby requiring suppression of the evidence obtained by means of this entry. To conclude that the marijuana was legally seized and therefore admissible it is necessary to establish either (a) that there was probable cause to arrest Decker inside the hotel room and that a warrantless entry to accomplish a warrantless arrest based on probable cause is proper, or (b) that the warrantless entry under the circumstances of this case was based on probable cause and justified by exigent circumstances. See, United States v. McLaughlin, 525 F.2d 517 (9th Cir. 1975). The State argues that the seizure of the evidence was incident to a lawful arrest and thus a search warrant was unnecessary. It is the State’s position that when the policeman smelled the odor of burned marijuana emanating from Decker’s room, he then had probable cause to believe that marijuana was being “possessed” therein in violation of A.R.S. § 36-1002.05 and therefore was empowered to make an arrest without a warrant under A.R.S. § 13-1403. The validity of a warrantless arrest having been established, the State alleges that the policeman complied with A.R.S. § 13-1411 and was entitled to break into the room to effect the arrest. The State also advances the argument in support of suppression that by burning marijuana in his hotel room Decker gave up any expectation of privacy that he might have had and thus there was no Fourth Amendment violation.
The Superior Court in refusing to suppress the evidence relied upon State v. McGuire, 13 Ariz.App. 539, 479 P.2d 187 (1971) and People v. Bock Leung Chew, 142 Cal.2d 400, 298 P.2d 118 (Cal.1956) as the applicable law. The facts are not disputed as the only evidence introduced at the suppression hearing was the testimony of the policeman.
Appellant contends that while there may have been probable cause sufficient to support a search warrant, the failure to obtain one invalidated the search incident to the arrest and therefore the evidence seized must be suppressed. The test for the presence of probable cause to arrest is as follows:
“ ‘The lawfulness of a warrantless arrest depends upon whether the facts and circumstances within the knowledge of the arresting officer at the time were sufficient to warrant a man of reasonable caution to believe that a felony had been committed by the person arrested,’ State v. Edwards, 111 Ariz. 357 at 360, 529 P.2d 1174 at 1177 (1974). See also, State v. Green, 111 Ariz. 444, 532 P.2d 506 (1975).” *215State v. Sardo, 112 Ariz. 509, 515, 543 P.2d 1138, 1144 (1975).
When a police officer receives knowledge .of the commission of an offense in his presence through any of his senses, he has sufficient probable cause to make a warrantless arrest under A.R.S. § 13-1403. State v. McGuire, supra (smell); Faber v. State, 62 Ariz. 16, 152 P.2d 671 (1944) (hearing). When this probable cause exists, a police officer is empowered to forcibly enter a house or structure to effect the arrest. A.R.S. § 13-1411; Adair v. Williams, 24 Ariz. 422, 210 P.2d 853 (1922); Faber v. State, supra. Probable cause to make the warrantless arrest existed at the time the policeman smelled the aroma of marijuana emanating from Room 33 and he was within his authority to forcibly enter after he complied with the requisites of A.R.S. § 13-1411. State v. McGuire, supra. Cf. State v. Cook, Ariz., 564 P.2d 877 (1977).
Appellant’s argument that the failure to obtain a prior search warrant should result in the suppression of the evidence is not persuasive as there was no search involved. Since this record confirms that the policeman entered the room for the purpose of arresting appellant and that he had probable cause to make the entry, the discovery of the marijuana on the floor next to appellant did not constitute a search since the officer merely saw what was placed before him in plain view. Kerr v. California, 374 U.S. 23, 83 S.Ct. 1623, 10 L.Ed.2d 726 (1963); State v. Warness, 26 Ariz.App. 359, 548 P.2d 853 (1976). There is nothing in this record to suggest that the marijuana was not immediately observed and recognized as such upon the policeman’s entry into Room 33. The only permissible inference from the policeman’s testimony is that it was in plain view and thus not discovered as the result of a search.
Appellant relies heavily on Johnson v. United States, 333 U.S. 10, 68 S.Ct. 367, 92 L.Ed. 436 (1948), in support of suppression. In Johnson the evidence was not in plain sight but was only discovered after a detailed search of the premises. We agree with appellant that if the facts of this case showed the discovery of the evidence after a Johnson search, our holding would be inconsistent with Johnson. See State v. Warness, supra; State v. Sauve, 112 Ariz. 576, 544 P.2d 1091 (1976); see also, Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). Similarly Chapman v. United States, 365 U.S. 610, 81 S.Ct. 776, 5 L.Ed.2d 828 (1961), and Stoner v. California, 376 U.S. 483, 84 S.Ct. 889, 11 L.Ed.2d 856 (1964), dealt with the evidence obtained from the defendant’s dwelling by means of a warrantless search in his absence. These cases are distinguishable and of no help to appellant for the same reason that we have found. Johnson v. United States, supra, inapplicable.
In addition to suspending the imposition of sentence and placing appellant on probation for one year the trial court imposed a fine of one hundred and fifty dollars and a jail sentence until the fine was paid, but not to exceed one hundred and fifty days. The execution of the jail sentence was suspended for one hundred and fifty days in order to permit appellant to earn the money necessary to pay the fine. In light of State v. Pitts, 26 Ariz.App. 390, 548 P.2d 1202 (1976), the mixing of the sentences and probation was illegal. Accord State v. Gray, Ariz., 564 P.2d 101 (Ct. App.1977). The sentences are set aside and the cause remanded for resentencing.
NELSON, P. J., concurring.